Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (03/17/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

       Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon the original entry, claims (1 -20) remain pending for examination, of which (1, 11 and 20) are the three (3) parallel running independent claims on record. 


3.1.	The Information Disclosure Statement (IDS) that was submitted on (03/30/2021) is in compliance with the provisions of 37 CFR 1.97.  

    Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

   Drawings

5.	The submitted Drawings on date (03/17/2021) has been accepted and considered under the 37 CFR 1.121 (d). 

						Claim Interpretation

6.	The undersigned detected minor gramma issues in the claims language that require additional attention moving forward. See for example claim 1 that recites (a processer(or) for processing, …etc). 

6.1.	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the process moving forward.

                                                               Claim Rejection

                                                       Double Patent rejection

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1 and 11) of instant Application 17/204,439 are being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the Claims (1 and 11) of Application 15043526, (now US Patent 10,579,891). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention associated with – a technique and device of the same, for identify and distinguish parathyroid tissue - during surgery applications. 

Application 17/204,439
Reference 15043526
Claim 1. A device for distinguishing between thyroid tissue and parathyroid tissue of a patient during surgery, the device comprising: 
      an emitter configured to direct radiation having a wavelength of approximately 785 nm toward a neck portion of the patient with the at least portions of the thyroid tissue and the parathyroid exposed to illuminate and stimulate the thyroid tissue and the parathyroid tissue into autofluorescence; 
       an imager configured to collect radiation corresponding to areas of autofluorescence of the thyroid tissue and the parathyroid tissue having wavelengths above approximately 800 nm; at least one processer for processing images from the imager,
      the at least one processor configured to distinguish between the radiation from the areas of autofluorescence of the thyroid tissue and the areas of autofluorescence of the parathyroid tissue based on autofluorescence intensity thereof, and 
       an overlay device controlled by the at least one processor, the overlay device configured to visibly highlight areas corresponding to locations of the parathyroid tissue in the neck portion of the patient via alignment of the highlighted areas with the areas of autofluorescence of the parathyroid tissue collected by the imager; wherein the highlighted areas include portions of four parathyroid glands of the patient to facilitate performance of parathyroid surgery thereon.



     
       a light source configured to emit a beam of light having a wavelength of substantially 785 nm for illuminating tissues in the neck area of the living subject to stimulate autoflourescence from parathyroid tissue in the neck region; 
    
       an imager for collecting light emitted from the illuminated tissues in a wavelength range of 800 to 1000 nm in response to the illumination, corresponding to the autoflourescence emitted from parathyroid tissue; 
      
a processor configured to process acquired images from the imager to identify the autoflourescent tissue regions, and control the overlay element to visibly highlight the regions in the neck area

 an overlay element configured to visibly highlight areas of the region and registered to the imager to produce alignment of the autoflourescent emitting tissues with highlighted features at the same location on the region, and; 
       




          Claim Objection

8.	The below list of claims (1 -20) are objected to, because of the judicially created Double patent doctrine, as documented in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d). 

       Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 7,778,695 B2	Black; et al.			A61B5/0071; A61B5/417; A61K49/0041; 
US 9,687,190 B2	Mahadevan-Jansen; et al.	 A61B5/0071; A61B5/4227; A61B5/415; 
US 10,258,275 B2	Mahadevan-Jansen; et al.	A61B5/0075; A61B5/418; A61B5/0071; 
US 10,579,891 B2	Abbas; et al.			A61B5/7445; G06K9/2036; A61B5/0064; 

9.2. Non-Patent documentation:

_ Raman Spectroscopic Study of Different Tissues, Spectroscopy and Spectral Analysis, 2005. Liu Gang et al.
_ Fluorescence-guided minimally invasive parathyroidectomy; vol. 20, p. 1488-1492; 2006. Prosst; et al.
_ Cell and tissue autofluorescence research and diagnostic appls"; vol. 11 pages. 2005. Monici et al.
_ Diagnosis and Prognosis of Tissue Pathologies; Microspectroscopy Manfait et al., 2000.





        CONCLUSIONS



/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.